Citation Nr: 1456272	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  12-15 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from January 1963 to January 1966. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in December 2011 by the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran was scheduled to participate in a Board hearing to be held in October 2014; however, he canceled the hearing without requesting that the hearing be rescheduled; thus, his hearing request is deemed withdrawn.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for a psychiatric disorder, which he asserts is attributable to his in-service experiences, which triggered his first depressive symptoms.  Notably, when first seeking VA treatment in August 2010 and when undergoing a VA examination in November 2011, the Veteran reported that he initially experienced depression and anxiety during service and had experienced these symptoms continually thereafter.  

During the November 2011 VA examination, the examiner concluded that the Veteran's current depressive and anxiety disorders are not related to service, citing the lack of psychiatric treatment since service, and noting that the Veteran's in-service experiences were insufficient to trigger a chronic psychiatric disorder.  However, this supporting rationale is insufficient for two reasons: first, the examiner did not consider the Veteran's report of experiencing continuous psychiatric symptoms since service (but rather relied on the lack of psychiatric treatment since service); and second, the examiner intimated that a service-related psychiatric disorder must be triggered by a service-related event.  However, if a chronic psychiatric disorder had its initial onset in service, the genesis of the disorder is immaterial.   

As the rationale of the November 2011 VA medical opinion is insufficient, the case is REMANDED for the following actions:

1.  Obtain a VA medical opinion, authored by an appropriate medical professional, to address the etiology of the Veteran's currently-diagnosed psychiatric disorders.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's currently-diagnosed depressive and/or anxiety disorders had their onset during, or are otherwise related to, his active service.

The examiner is to consider and comment on the clinical significance of the Veteran's report of initially experiencing symptoms of depression and anxiety during the period of service during which he was placed on restricted duty while being investigated for a security breach, and experiencing symptoms of depression and anxiety continually since service.

The examination report must include a complete rationale for all opinions expressed.  

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




